DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner notes new claims 21-23 and amendments to claims 1, 13, and 17 filed on 04/15/2021. Claims 1-4, 6-14, 16-18, and 20-23 are now pending.

Objection to the Specification
Examiner notes amendment(s) made to the specification to overcome previous objection. The amendment(s) to the specification do not add any new matter and as such are accepted by the Examiner; therefore, all previous objections pertaining to the specification are withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-4, 6, 11, 13-14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US 20200394133 A1) and in further view of Cho (US 20200073798 A1) and Marcu (US 20140281127 A1).

Regarding Claim 1, Carpenter teaches a method, comprising: identifying workload data ([Carpenter 0014] describes using host behavior (e.g. host write rates) to determine how to efficiently perform garbage collection) for one or more applications ([Carpenter Fig. 1, 0024] applications are composed of write procedures to a superblock on a computing device 100, where the computing device can write to multiple superblocks (i.e. there exists more than one application)), the workload data including information associated with write activity of the one or more applications with respect to a storage system on a computing device ([Carpenter Fig. 1, 0024] applications are composed of write procedures to a superblock on a computing device 100, where the computing device can write to multiple superblocks (i.e. there exists more than one application) on storage system 110); reconfiguring a garbage collection configuration for the storage system based on the workload data ([Carpenter Fig.2, 0040-0041] operation 230 describes modifying the garbage collection rate based on whether or not the first write cursor is writing at an updated write rate (where write rate is encapsulated by workload data)). 

Cho teaches reconfiguring a garbage collection configuration by modifying one or more storage thresholds corresponding to levels of available storage space on the storage system ([Cho Fig. 10, 0094, 0096] step 1013 and 1023 describes adjusting threshold value based on the amount of free blocks), the one or more storage thresholds being associated with initiating garbage collection on the storage system ([Cho Fig. 10, 0090] step 1003 describes using the threshold to determine the correct garbage collection policy for execution); and initiating garbage collection on the storage system in accordance with the reconfigured garbage collection configuration ([Cho Fig. 10, 0091] step 1007 describes executing garbage collection operation based on the chosen policy) based on a comparison of the modified one or more storage thresholds and a current state of storage on the storage system ([Cho Fig. 10, 0090, 0095-0096] step 1003 describes using the threshold to determine the correction garbage collection policy for execution based upon the updated threshold from steps 1013 or 1023).

Marcu teaches determining whether a workload type of the one or more applications is a steady workload type or a burst-style workload type ([Marcu Fig. 3, 0022] describes at step 310 determining if the host is operating in burst mode); and wherein reconfiguring the garbage collection configuration includes: if the workload type is a steady workload type, applying a first garbage collection configuration in which the modified one or more storage thresholds includes a first set of one or more storage thresholds ([Marcu Fig. 3, 0025] step 330 and 340 describe if the host is no longer operating in burst mode, then increasing the amount of garbage collection operations performed (i.e. applying a garbage collection configuration with a modified GC threshold)); and if the workload type is a burst-style workload type, applying a second garbage collection configuration in which the modified one or more [Marcu Fig. 3, 0024] describes at step 320 if the host is operating in burst mode, then limiting amount of garbage collection operations (i.e. applying a garbage collection configuration with a different, modified GC threshold)).
Carpenter, Cho and Marcu are analogous art because they are from the same field of endeavor in efficient memory management. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of a dynamic garbage collection method before him or her to modify the garbage collection system of Carpenter and Cho to include monitoring for burst/steady mode as taught by Marcu. The suggestion and/or motivation for doing so would be obtaining the advantage of maximizing system resources and increase performance for the storage system as suggested by Marcu. Therefore, it would have been obvious to combine Carpenter, Cho and Marcu to obtain the invention as specified in the instant application claims. 

Regarding Claim 3, Carpenter, Cho, and Marcu teach the method of Claim 1. 
Carpenter and Cho do not teach wherein reconfiguring the garbage collection configuration further includes allocating additional processing resources for performing garbage collection based on one or more periods of time that write activity is predicted to be below a threshold rate.
Marcu teaches wherein reconfiguring the garbage collection configuration further includes allocating additional processing resources for performing garbage collection ([Marcu 0026] describes aggressive garbage collection which increases the number of garbage collection operations to prepare for a next burst period by the host. It is not explicitly stated, however if the number of garbage collection operations are to increase, then it is inherent that additional processing resources are allocated for performing garbage collection to maximize the amount of system resources for the next burst period) based on one or more periods of time that write activity is predicted to be below a [Marcu 0025-0026] determines if host is no longer in burst mode by comparing write activity to a threshold. If the host is no longer in burst mode, then garbage collection is resumed/initiated via a trigger condition).
The motivation for modifying the aforementioned inventions is the same as explained in Claim 1, due to the fact that the additional processing resources for performing GC is encapsulated in the dynamic garbage collection combination of Carpenter, Cho and Marcu as previously described.

Regarding Claim 4, Carpenter, Cho and Marcu teach the method of Claim 3. 
Carpenter and Cho do not teach wherein initiating garbage collection comprises initiating garbage collection during the one or more predicted periods of time that write activity will be below the threshold rate.
Marcu teaches wherein initiating garbage collection comprises initiating garbage collection during the one or more predicted periods of time that write activity will be below the threshold rate ([Marcu 0025-0026] determines if host is no longer in burst mode by comparing write activity to a threshold. If the host is no longer in burst mode, then garbage collection is resumed/initiated via a trigger condition).
The motivation for modifying the aforementioned inventions is the same as explained in Claim 1, due to the fact that the initiation of garbage collection based on low write activity is encapsulated in the dynamic garbage collection combination of Carpenter, Cho and Marcu as previously described.


Regarding Claim 6, Carpenter, Cho, and Marcu teach the method of Claim 1. 
Carpenter does not teach further comprising: identifying, from the reconfigured garbage collection configuration, an allocation of processing resources between performing garbage collection 
Marcu teaches further comprising: identifying, from the reconfigured garbage collection configuration, an allocation of processing resources between performing garbage collection on the storage system and performing write operations on the storage system ([Marcu 0026] describes aggressive garbage collection which increases the number of garbage collection operations to prepare for a next burst period by the host. It is not explicitly stated, however if the number of garbage collection operations are to increase, then it is inherent that additional processing resources are allocated for performing garbage collection to maximize the amount of system resources for the next burst period; because writes are not halted, there is a split of resources between writing operations and garbage collection) by the one or more applications based on the current state of storage on the storage system ([Marcu 0025] determines if the host is in burst mode by comparing current write activity to a threshold), and wherein initiating garbage collection comprises allocating processing resources for garbage collection and performing write operations in accordance with the identified allocation of processing resources from the reconfigured garbage collection configuration ([Marcu 0026] describes aggressive garbage collection which increases the number of garbage collection operations to prepare for a next burst period by the host. It is not explicitly stated, however if the number of garbage collection operations are to increase, then it is inherent that additional processing resources are allocated for performing garbage collection to maximize the amount of system resources for the next burst period; because writes are not halted, there is a split of resources between writing operations and garbage collection).

Cho teaches the modified thresholds ([Cho Fig. 10, 0094, 0096] step 1013 and 1023 describes adjusting threshold value based on the amount of free blocks).
The motivation for modifying the aforementioned inventions is the same as explained in Claim 1, due to the fact that the dynamic garbage collection method is encapsulated in the dynamic garbage collection combination of Carpenter, Cho and Marcu as previously described.

Regarding Claim 11, Carpenter, Cho, and Marcu teach the method of Claim 1. 
Further, Carpenter teaches wherein the storage system includes one or more solid state drive (S SD) storage devices from a local storage of a client device having the one or more applications running thereon ([Carpenter Fig. 1, 0016] described memory system 110 with SSD given as an example, connected to a host system 120 (i.e. client device) which writes data to memory subsystem (i.e. running applications)).

Regarding Claim 13, Carpenter teaches a system, comprising: one or more processors ([Carpenter Fig. 1] depicts processor 117 in a system 100); memory in electronic communication with the one or more processor ([Carpenter Fig. 1] depicts local memory 119 within same controller 115 as processor 117); and instructions stored in the memory ([Carpenter Fig. 1, 0019] describes instructions stored in local memory 119), the instructions being executable by the one or more processors ([Carpenter Fig. 1, 0019] describes processor 117 configured to execute instructions) to: identify workload data ([Carpenter 0014] describes using host behavior (e.g. host write rates) to determine how to efficiently perform garbage collection) for one or more applications ([Carpenter Fig. 1, 0024] applications are composed of write procedures to a superblock on a computing device 100, where the computing device can write to multiple superblocks (i.e. there exists more than one application)), the [Carpenter 0025] describes a first write cursor that is writing data units at a current write rate) of the one or more applications with respect to a storage system on a computing device; reconfigure a garbage collection configuration for the storage system ([Carpenter Fig. 1, 0024] applications are composed of write procedures to a superblock on a computing device 100, where the computing device can write to multiple superblocks (i.e. there exists more than one application) on storage system 110).
Carpenter does not teach determining whether a workload type of the one or more applications is a steady workload type or a burst-style workload type; reconfiguring a garbage collection configuration based on the determined workload type by modifying one or more storage thresholds corresponding to levels of available storage space on the storage system, the one or more storage thresholds being associated with initiating garbage collection on the storage system; wherein reconfiguring the garbage collection configuration includes: if the workload type is a steady workload type, applying a first garbage collection configuration in which the modified one or more storage thresholds includes a first set of one or more storage thresholds; and if the workload type is a burst-style workload type, applying a second garbage collection configuration in which the modified one or more storage thresholds includes a second set of one or more storage thresholds; and based on the determined workload type ;initiating garbage collection on the storage system in accordance with the reconfigured garbage collection configuration based on a comparison of the modified one or more storage thresholds and a current state of storage on the storage system.
Cho teaches reconfiguring a garbage collection configuration based on the workload data by modifying one or more storage thresholds corresponding to levels of available storage space on the storage system ([Cho Fig. 10, 0094, 0096] step 1013 and 1023 describes adjusting threshold value based on the amount of free blocks), the one or more storage thresholds being associated with initiating garbage collection on the storage system ([Cho Fig. 10, 0090] step 1003 describes using the threshold to determine the correct garbage collection policy for execution); and initiating garbage collection on the storage system in accordance with the reconfigured garbage collection configuration  ([Cho Fig. 10, 0091] step 1007 describes executing garbage collection operation based on the chosen policy) based on a comparison of the modified one or more storage thresholds and a current state of storage on the storage system ([Cho Fig. 10, 0090, 0095-0096] step 1003 describes using the threshold to determine the correction garbage collection policy for execution based upon the updated threshold from steps 1013 or 1023).
Carpenter and Cho are analogous art because they are from the same field of endeavor in efficient memory management. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of a dynamic garbage collection method before him or her to modify the dynamic collection rates of Carpenter to include the dynamic threshold of Cho. The suggestion and/or motivation for doing so would be obtaining the advantage of maximizing resource usage and increase efficiency for the storage system as suggested by Cho. Therefore, it would have been obvious to combine Carpenter with Cho to obtain the invention as specified in the instant application claims. 
Carpenter and Cho do not teach determining whether a workload type of the one or more applications is a steady workload type or a burst-style workload type; and wherein reconfiguring the garbage collection configuration includes: if the workload type is a steady workload type, applying a first garbage collection configuration in which the modified one or more storage thresholds includes a first set of one or more storage thresholds; and if the workload type is a burst-style workload type, applying a second garbage collection configuration in which the modified one or more storage thresholds includes a second set of one or more storage thresholds; and based on the determined workload type.
Marcu teaches determining whether a workload type of the one or more applications is a steady workload type or a burst-style workload type ([Marcu Fig. 3, 0022] describes at step 310 determining if the host is operating in burst mode); and wherein reconfiguring the garbage collection configuration includes: if the workload type is a steady workload type, applying a first garbage collection configuration in which the modified one or more storage thresholds includes a first set of one or more storage thresholds ([Marcu Fig. 3, 0025] step 330 and 340 describe if the host is no longer operating in burst mode, then increasing the amount of garbage collection operations performed (i.e. applying a garbage collection configuration with a modified GC threshold)); and if the workload type is a burst-style workload type, applying a second garbage collection configuration in which the modified one or more storage thresholds includes a second set of one or more storage thresholds; and based on the determined workload type ([Marcu Fig. 3, 0024] describes at step 320 if the host is operating in burst mode, then limiting amount of garbage collection operations (i.e. applying a garbage collection configuration with a different, modified GC threshold)).
Carpenter, Cho and Marcu are analogous art because they are from the same field of endeavor in efficient memory management. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of a dynamic garbage collection method before him or her to modify the garbage collection system of Carpenter and Cho to include monitoring for burst/steady mode as taught by Marcu. The suggestion and/or motivation for doing so would be obtaining the advantage of maximizing system resources and increase performance for the storage system as suggested by Marcu. Therefore, it would have been obvious to combine Carpenter, Cho and Marcu to obtain the invention as specified in the instant application claims. 

Regarding Claim 14, Carpenter, Cho, and Marcu teach the system of Claim 13.  
Carpenter does not teach wherein reconfiguring the garbage collection configuration further includes allocating additional processing resources for performing garbage collection based on one or 
Marcu teaches wherein reconfiguring the garbage collection configuration further includes allocating additional processing resources for performing garbage collection based on one or more periods of time that write activity is predicted to be below a threshold rate ([Marcu 0026] describes aggressive garbage collection which increases the number of garbage collection operations to prepare for a next burst period by the host (i.e. when the host write activity is low, perform increased garbage collection). It is not explicitly stated, however if the number of garbage collection operations are to increase, then it is inherent that additional processing resources are allocated for performing garbage collection to maximize the amount of system resources for the next burst period), and wherein initiating garbage collection comprises initiating garbage collection during the one or more periods of time ([Marcu 0025-0026] determines if host is no longer in burst mode by comparing write activity to a threshold. If the host is no longer in burst mode, then garbage collection is resumed/initiated via a trigger condition).
The motivation for modifying the aforementioned inventions is the same as explained in Claim 13, due to the fact that the additional processing resources for performing GC is encapsulated in the dynamic garbage collection combination of Carpenter, Cho and Marcu as previously described.

Regarding Claim 17, Carpenter teaches a method, comprising: receiving, from an application on a computing device, workload data including information associated with write activity of the application ([Carpenter 0014] describes using host behavior (e.g. host write rates) to determine how to efficiently perform garbage collection; host writes being a result of applications on the host) with respect to a solid-state drive (S SD) storage on the computing device ([Carpenter 0016] gives the example of a SSD storage system); and reconfiguring a garbage collection configuration for the SSD [Carpenter Fig. 1, 0024] applications are composed of write procedures to a superblock on a computing device 100, where the computing device can write to multiple superblocks (i.e. there exists more than one application) on storage system 110).
Carpenter does not teach determining whether a workload type of the one or more applications is a steady workload type or a burst-style workload type; reconfiguring a garbage collection configuration based on the determined workload type by modifying one or more storage thresholds corresponding to levels of available storage space on the storage system, the one or more storage thresholds being associated with initiating garbage collection on the storage system; wherein reconfiguring the garbage collection configuration includes: if the workload type is a steady workload type, applying a first garbage collection configuration in which the modified one or more storage thresholds includes a first set of one or more storage thresholds; and if the workload type is a burst-style workload type, applying a second garbage collection configuration in which the modified one or more storage thresholds includes a second set of one or more storage thresholds; and based on the determined workload type ;initiating garbage collection on the storage system in accordance with the reconfigured garbage collection configuration based on a comparison of the modified one or more storage thresholds and a current state of storage on the storage system.
Cho teaches reconfiguring a garbage collection configuration for the SSD storage based ([Cho 0031] describes memory systems using SATA protocol which encapsulates SSD storage systems) on the workload data by modifying one or more storage thresholds corresponding to levels of available write space on the SSD storage ([Cho Fig. 10, 0094, 0096] step 1013 and 1023 describes adjusting threshold value based on the amount of free blocks), the one or more storage thresholds being associated with initiating garbage collection on the SSD storage ([Cho Fig. 10, 0090] step 1003 describes using the threshold to determine the correct garbage collection policy for execution); and initiating garbage collection on the SSD storage in accordance with the reconfigured garbage collection configuration [Cho Fig. 10, 0091] step 1007 describes executing garbage collection operation based on the chosen policy) based on a comparison of the modified one or more storage thresholds and a current state of storage on the SSD storage ([Cho Fig. 10, 0090, 0095-0096] step 1003 describes using the threshold to determine the correction garbage collection policy for execution based upon the updated threshold from steps 1013 or 1023).
Carpenter and Cho are analogous art because they are from the same field of endeavor in efficient memory management. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of a dynamic garbage collection method before him or her to modify the dynamic collection rates of Carpenter to include the dynamic threshold of Cho. The suggestion and/or motivation for doing so would be obtaining the advantage of maximizing resource usage and increase efficiency for the storage system as suggested by Cho. Therefore, it would have been obvious to combine Carpenter with Cho to obtain the invention as specified in the instant application claims. 
Carpenter and Cho do not teach determining whether a workload type of the one or more applications is a steady workload type or a burst-style workload type; and wherein reconfiguring the garbage collection configuration includes: if the workload type is a steady workload type, applying a first garbage collection configuration in which the modified one or more storage thresholds includes a first set of one or more storage thresholds; and if the workload type is a burst-style workload type, applying a second garbage collection configuration in which the modified one or more storage thresholds includes a second set of one or more storage thresholds; and based on the determined workload type.
Marcu teaches determining whether a workload type of the one or more applications is a steady workload type or a burst-style workload type ([Marcu Fig. 3, 0022] describes at step 310 determining if the host is operating in burst mode); and wherein reconfiguring the garbage collection configuration includes: if the workload type is a steady workload type, applying a first garbage collection configuration [Marcu Fig. 3, 0025] step 330 and 340 describe if the host is no longer operating in burst mode, then increasing the amount of garbage collection operations performed (i.e. applying a garbage collection configuration with a modified GC threshold)); and if the workload type is a burst-style workload type, applying a second garbage collection configuration in which the modified one or more storage thresholds includes a second set of one or more storage thresholds; and based on the determined workload type ([Marcu Fig. 3, 0024] describes at step 320 if the host is operating in burst mode, then limiting amount of garbage collection operations (i.e. applying a garbage collection configuration with a different, modified GC threshold)).
Carpenter, Cho and Marcu are analogous art because they are from the same field of endeavor in efficient memory management. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of a dynamic garbage collection method before him or her to modify the garbage collection system of Carpenter and Cho to include monitoring for burst/steady mode as taught by Marcu. The suggestion and/or motivation for doing so would be obtaining the advantage of maximizing system resources and increase performance for the storage system as suggested by Marcu. Therefore, it would have been obvious to combine Carpenter, Cho and Marcu to obtain the invention as specified in the instant application claims. 

Regarding Claim 18, Carpenter, Cho, and Marcu teach the method of Claim 17. 
Carpenter does not teach wherein reconfiguring the garbage collection configuration further includes allocating additional processing resources for performing garbage collection based on one or more periods of time that write activity is predicted to be below a threshold rate, nor wherein initiating garbage collection comprises initiating garbage collection during the one or more periods of time.
[Marcu 0026] describes aggressive garbage collection which increases the number of garbage collection operations to prepare for a next burst period by the host (i.e. when the host write activity is low, perform increased garbage collection). It is not explicitly stated, however if the number of garbage collection operations are to increase, then it is inherent that additional processing resources are allocated for performing garbage collection to maximize the amount of system resources for the next burst period), and wherein initiating garbage collection comprises initiating garbage collection during the one or more periods of time ([Marcu 0025-0026] determines if host is no longer in burst mode by comparing write activity to a threshold. If the host is no longer in burst mode, then garbage collection is resumed/initiated via a trigger condition).
The motivation for modifying the aforementioned inventions is the same as explained in Claim 17, due to the fact that the additional processing resources for performing GC is encapsulated in the dynamic garbage collection combination of Carpenter, Cho and Marcu as previously described.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US 20200394133 A1), Cho (US 20200073798 A1), and Marcu (US 20140281127 A1) as applied to Claim 1 above, and further in view of Maislos (US 20130067289 A1).

Regarding Claim 2, Carpenter, Cho, and Marcu teach the method of Claim 1.
Carpenter, Cho, and Marcu do not teach wherein initiating garbage collection comprises: identifying a block of storage on the storage system based on a current level of fragmentation of the 
Maislos teaches wherein initiating garbage collection comprises: identifying a block of storage on the storage system based on a current level of fragmentation of the block of storage, the block of storage including a first portion of data to keep ([Maislos 0050] describes garbage collection process of selecting memory blocks that are fragmented or contains regions of valid and invalid data, the valid data being the first portion of data to keep); and writing the first portion of data from the block of storage to a free block of data on the storage system ([Maislos 0050] describes copying the data into a destination block in order to free up source blocks for future use).
Carpenter, Cho, Marcu, and Maislos are analogous art because they are from the same field of endeavor in efficient memory management. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of a dynamic garbage collection method before him or her to modify the garbage collection system of Carpenter, Cho, and Marcu to include the defragmentation method of Maislos. The suggestion and/or motivation for doing so would be obtaining the advantage of maximizing resource usage and increase performance for the storage system as suggested by Maislos. Therefore, it would have been obvious to combine Carpenter, Cho, Marcu, and Maislos to obtain the invention as specified in the instant application claims. 

Claims 7-8 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US 20200394133 A1), Cho (US 20200073798 A1), and Marcu (US 20140281127 A1) as applied to Claim 1 above, and further in view of Karamcheti (US 8949555 B1).

Regarding Claim 7, Carpenter, Cho, and Marcu teach the method of Claim 1.

Karamcheti teaches wherein the one or more storage thresholds include a first storage threshold associated with a first level of aggressiveness for initiating garbage collection on the storage system and a second storage threshold associated with a second level of aggressiveness for initiating garbage collection on the storage system ([Karamcheti Col. 18 Lines 18-35] describes two thresholds for performing garbage collection, the first threshold executing garbage collection at a constant rate independent of the rate of memory consumption; also describes a second threshold where when breached, executing garbage collection that is adapted to rate of memory consumption. If the consumption of memory is higher and the second garbage collection method is performed, it is noted that the second garbage collection method would be more aggressive as to reclaim more memory), wherein the first storage threshold is associated with a higher quantity of available storage space on the storage system than the second storage threshold ([Karamcheti Col. 18 Lines 18-35] describes two garbage collection methods, where the first garbage collection method is less aggressive due to a lower ratio of currently used capacity to available capacity).
Carpenter, Cho, Marcu, and Karamcheti are analogous art because they are from the same field of endeavor in efficient memory management. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of a dynamic garbage collection method before him or her to modify the garbage collection system of Carpenter, Cho, and Marcu to include two thresholds to denote garbage level aggressiveness as taught by Karamcheti. The suggestion and/or motivation for doing so would be obtaining the advantage of maximizing system resources and 

Regarding Claim 8, Carpenter, Cho, Marcu and Karamcheti teach the method of Claim 7.
Carpenter and Marcu do not teach wherein the first storage threshold and the second storage threshold comprise modified storage thresholds from a default garbage collection configuration including a first default storage threshold and a second default storage threshold.
Karamcheti teaches of a first storage threshold and a second storage threshold ([Karamcheti Col. 18 Lines 18-35] describes two thresholds for performing garbage collection).
Karamcheti does not teach the modified storage thresholds from a default garbage collection configuration.
Cho teaches the modified storage thresholds from a default garbage collection configuration ([Cho 0060] describes setting or adjusting a default threshold value. The modified threshold is changed from a default threshold that may have been set via analyzing historical information of the system or other means).
The motivation for modifying the aforementioned inventions is the same as explained in Claim 7, due to the fact that the modification of two thresholds from a default configuration is encapsulated in the dynamic garbage collection combination of Carpenter, Cho, Marcu, and Karamcheti as previously described.

Regarding Claim 21, Carpenter, Cho, and Marcu teach the system of Claim 13.
Carpenter, Cho, and Marcu do not teach wherein the one or more storage thresholds include a first storage threshold associated with a first level of aggressiveness for initiating garbage collection on 
Karamcheti teaches wherein the one or more storage thresholds include a first storage threshold associated with a first level of aggressiveness for initiating garbage collection on the storage system and a second storage threshold associated with a second level of aggressiveness for initiating garbage collection on the storage system ([Karamcheti Col. 18 Lines 18-35] describes two thresholds for performing garbage collection, the first threshold executing garbage collection at a constant rate independent of the rate of memory consumption; also describes a second threshold where when breached, executing garbage collection that is adapted to rate of memory consumption. If the consumption of memory is higher and the second garbage collection method is performed, it is noted that the second garbage collection method would be more aggressive as to reclaim more memory), wherein the first storage threshold is associated with a higher quantity of available storage space on the storage system than the second storage threshold ([Karamcheti Col. 18 Lines 18-35] describes two garbage collection methods, where the first garbage collection method is less aggressive due to a lower ratio of currently used capacity to available capacity).
Carpenter, Cho, Marcu, and Karamcheti are analogous art because they are from the same field of endeavor in efficient memory management. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of a dynamic garbage collection method before him or her to modify the garbage collection system of Carpenter, Cho, and Marcu to include two thresholds to denote garbage level aggressiveness as taught by Karamcheti. The suggestion and/or motivation for doing so would be obtaining the advantage of maximizing system resources and increase efficiency for the storage system as suggested by Karamcheti. Therefore, it would have been 

Regarding Claim 22, Carpenter, Cho, Marcu and Karamcheti teach the system of Claim 13.
Carpenter and Marcu do not teach wherein the first storage threshold and the second storage threshold comprise modified storage thresholds from a default garbage collection configuration including a first default storage threshold and a second default storage threshold.
Karamcheti teaches of a first storage threshold and a second storage threshold ([Karamcheti Col. 18 Lines 18-35] describes two thresholds for performing garbage collection).
Karamcheti does not teach the modified storage thresholds from a default garbage collection configuration.
Cho teaches the modified storage thresholds from a default garbage collection configuration ([Cho 0060] describes setting or adjusting a default threshold value. The modified threshold is changed from a default threshold that may have been set via analyzing historical information of the system or other means).
The motivation for modifying the aforementioned inventions is the same as explained in Claim 13, due to the fact that the modification of two thresholds from a default configuration is encapsulated in the dynamic garbage collection combination of Carpenter, Cho, Marcu, and Karamcheti as previously described.


Regarding Claim 23, Carpenter, Cho, and Marcu teach the method of Claim 17.
Carpenter, Cho, and Marcu do not teach wherein the one or more storage thresholds include a first storage threshold associated with a first level of aggressiveness for initiating garbage collection on 
Karamcheti teaches wherein the one or more storage thresholds include a first storage threshold associated with a first level of aggressiveness for initiating garbage collection on the storage system and a second storage threshold associated with a second level of aggressiveness for initiating garbage collection on the storage system ([Karamcheti Col. 18 Lines 18-35] describes two thresholds for performing garbage collection, the first threshold executing garbage collection at a constant rate independent of the rate of memory consumption; also describes a second threshold where when breached, executing garbage collection that is adapted to rate of memory consumption. If the consumption of memory is higher and the second garbage collection method is performed, it is noted that the second garbage collection method would be more aggressive as to reclaim more memory), wherein the first storage threshold is associated with a higher quantity of available storage space on the storage system than the second storage threshold ([Karamcheti Col. 18 Lines 18-35] describes two garbage collection methods, where the first garbage collection method is less aggressive due to a lower ratio of currently used capacity to available capacity).
Carpenter, Cho, Marcu, and Karamcheti are analogous art because they are from the same field of endeavor in efficient memory management. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of a dynamic garbage collection method before him or her to modify the garbage collection system of Carpenter, Cho, and Marcu to include two thresholds to denote garbage level aggressiveness as taught by Karamcheti. The suggestion and/or motivation for doing so would be obtaining the advantage of maximizing system resources and increase efficiency for the storage system as suggested by Karamcheti. Therefore, it would have been . 

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US 20200394133 A1), Cho (US 20200073798 A1), Marcu (US 20140281127 A1), and Karamcheti (US 8949555 B1) as applied to Claim 7 above, and further in view of Na (US 20200019495 A1).

Regarding Claim 9, Carpenter, Cho, Marcu, and Karamcheti teach the method of Claim 7.
Carpenter, Cho and Karamcheti do not teach the method of Claim 7 comprising: determining that the current state of storage on the storage system is between the first storage threshold and the second storage threshold; and initiating garbage collection on the storage system based on the current state of storage on the storage system being between the first storage threshold and the second storage threshold and further based on the workload data indicating that a current level of write activity is below a threshold rate.
Marcu teaches initiating garbage based on the workload data indicating that a current level of write activity is below a threshold rate ([Marcu 0025-0026] determines if host is no longer in burst mode by comparing write activity to a threshold. If the host is no longer in burst mode, then garbage collection is resumed/initiated via a trigger condition).
The motivation for modifying the aforementioned inventions is the same as explained in Claim 7, due to the fact that the dynamic garbage collection method is encapsulated in the dynamic garbage collection combination of Carpenter, Cho and Marcu as previously described.
Marcu does not teach determining that the current state of storage on the storage system is between the first storage threshold and the second storage threshold; and initiating garbage collection 
Na teaches determining that the current state of storage on the storage system is between the first storage threshold and the second storage threshold ([Na 0085] describes number of free blocks in memory device being less than a first threshold, but greater than a first threshold); and initiating garbage collection on the storage system based on the current state of storage on the storage system being between the first storage threshold and the second storage threshold ([Na 0085] describes sending a trigger signal to a garbage collector as a result of the number of free blocks in memory device being less than a first threshold, but greater than a first threshold).
Carpenter, Cho, Marcu, Karamcheti, and Na are analogous art because they are from the same field of endeavor in efficient memory management. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of a dynamic garbage collection method before him or her to modify the garbage collection system of Carpenter, Cho, Marcu, and Karamcheti to include two thresholds to determine whether or not to initiate garbage collection based on write activity. The suggestion and/or motivation for doing so would be obtaining the advantage of maximizing system resources and increase efficiency for the storage system as suggested by Na. Therefore, it would have been obvious to combine Carpenter, Cho, Marcu, Karamcheti, and Na to obtain the invention as specified in the instant application claims. 

Regarding Claim 10, Carpenter, Cho, Marcu, and Karamcheti teach the method of Claim 7.
Carpenter, Cho, Marcu, and Karamcheti do not teach further comprising: determining that the current state of storage on the storage system is below both the first storage threshold and the second storage threshold; nor initiating garbage collection on the storage system based on the current state of storage on the storage system being below both the first storage threshold and the second storage 
Na teaches further comprising: determining that the current state of storage on the storage system is below both the first storage threshold and the second storage threshold ([Na 0087] describes a scenario where the number of free blocks in a storage space is less than a first and second threshold); and initiating garbage collection on the storage system based on the current state of storage on the storage system being below both the first storage threshold and the second storage threshold and independent of the workload data indicating a current level of write activity being above a threshold rate ([Na 0087] describes garbage collection is performed unconditionally when below both thresholds (i.e. independent of any workload data indicating a current level of write activity being above a threshold rate)).
Carpenter, Cho, Marcu, Karamcheti, and Na are analogous art because they are from the same field of endeavor in efficient memory management. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of a dynamic garbage collection method before him or her to modify the garbage collection system of Carpenter, Cho, Marcu, and Karamcheti to include two thresholds to determine whether or not to initiate garbage collection based on write activity. The suggestion and/or motivation for doing so would be obtaining the advantage of maximizing system resources and increase efficiency for the storage system as suggested by Na. Therefore, it would have been obvious to combine Carpenter, Cho, Marcu, Karamcheti, and Na to obtain the invention as specified in the instant application claims. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US 20200394133 A1), Cho (US 20200073798 A1), and Marcu (US 20140281127 A1) as applied to Claim 1 above, and further in view of Law (US 20150347025 A1).

Regarding Claim 12, Carpenter, Cho, and Marcu teach the method of Claim 1.
Carpenter, Cho, and Marcu do not teach wherein the storage system includes storage of one or more server devices on a cloud computing system, nor wherein the workload data indicates a level of writes to storage shared by a plurality of tenants of the cloud computing system.
Law teaches wherein the storage system includes storage of one or more server devices on a cloud computing system ([Law Fig. 1, 0004] depicts data storage system that is connected via host (i.e. server) which is connected to a cloud), and wherein the workload data indicates a level of writes to storage shared by a plurality of tenants of the cloud computing system ([Law 0035] describes limiting quantity of writes (therefore must indicate a level of writes) so that the number of erased memory blocks in flash memory does not drop below a threshold).
Carpenter, Cho, Marcu, and Law are analogous art because they are from the same field of endeavor in efficient memory management. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of a dynamic garbage collection method before him or her to modify the garbage collection system of Carpenter, Cho, Marcu, and Law to include usage on a cloud-computing architecture as taught by Law. The suggestion and/or motivation for doing so would be obtaining the advantage of scaling the garbage collection system to multiple storage systems and increase efficiency for those storage systems as suggested by Law. Therefore, it would have been obvious to combine Carpenter, Cho, Marcu, and Law to obtain the invention as specified in the instant application claims. 

Claim 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US 20200394133 A1), Cho (US 20200073798 A1), and Marcu (US 20140281127 A1) as applied to Claim 1 above, and further in view of Na (US 20200019495 A1).

Regarding Claim 16, Carpenter, Cho, and Marcu teach the system of Claim 13.
Carpenter and Cho do not teach the system of Claim 13 further comprising instructions being executable by the one or more processors to: determine the current state relative to the first storage threshold and the second storage threshold; when the current state of storage on the storage system is between the first storage threshold and the second storage threshold, initiate garbage collection on the storage system further based on the workload data indicating that a current level of write activity is below a threshold rate; and when the current state of storage on the storage system is below both the first storage threshold and the second storage threshold, initiate garbage collection on the storage system independent of the workload data indicating that the current level of write activity is above the threshold rate.
Marcu teaches initiating garbage collection on the storage system further based on the workload data indicating that a current level of write activity is below a threshold rate ([Marcu 0025-0026] determines if host is no longer in burst mode by comparing write activity to a threshold. If the host is no longer in burst mode, then garbage collection is resumed/initiated via a trigger condition).
The motivation for modifying the aforementioned inventions is the same as explained in Claim 13, due to the fact that the modification of two thresholds from a default configuration is encapsulated in the dynamic garbage collection combination of Carpenter, Cho, and Marcu as previously described.
Marcu does not teach instructions being executable by the one or more processors to: determine the current state relative to the first storage threshold and the second storage threshold; when the current state of storage on the storage system is between the first storage threshold and the second storage threshold; and when the current state of storage on the storage system is below both the first storage threshold and the second storage threshold, initiate garbage collection on the storage 
Na teaches instructions being executable by the one or more processors to: determine the current state relative to the first storage threshold and the second storage threshold ([Na 0085] describes number of free blocks in memory device being less than a first threshold, but greater than a first threshold (i.e. determines the current state relative to the two thresholds)); when the current state of storage on the storage system is between the first storage threshold and the second storage threshold, initiate garbage collection on the storage system ([Na 0085] describes sending a trigger signal to a garbage collector as a result of the number of free blocks in memory device being less than a first threshold, but greater than a first threshold); and when the current state of storage on the storage system is below both the first storage threshold and the second storage threshold, initiate garbage collection on the storage system independent of the workload data indicating that the current level of write activity is above the threshold rate ([Na 0087] describes garbage collection is performed unconditionally when below both thresholds (i.e. independent of any workload data indicating a current level of write activity being above a threshold rate)).
Carpenter, Cho, Marcu, and Na are analogous art because they are from the same field of endeavor in efficient memory management. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of a dynamic garbage collection method before him or her to modify the garbage collection system of Carpenter, Cho, Marcu, and Na to include two thresholds to determine whether or not to initiate garbage collection independent of write activity. The suggestion and/or motivation for doing so would be obtaining the advantage of maximizing system resources and increase efficiency for the storage system as suggested by Na. Therefore, it would have been obvious to combine Carpenter, Cho, Marcu, and Na to obtain the invention as specified in the instant application claims. 

Regarding Claim 20, Carpenter, Cho, and Marcu teach the method of Claim 17.
Carpenter and Cho do not teach Claim 17 further comprising: determining the current state relative to the first storage threshold and the second storage threshold; when the current state of storage on the storage system is between the first storage threshold and the second storage threshold, initiating garbage collection on the SSD storage further based on the workload data indicating that a current level of write activity is below a threshold rate; nor when the current state of storage on the SSD storage is below both the first storage threshold and the second storage threshold, initiate garbage collection on the SSD storage independent of the workload data indicating that the current level of write activity is above the threshold rate.
Marcu teaches initiating garbage collection on the SSD storage ([Marcu Fig. 1] depicts memory device 120 as non-volatile which encompasses SSDs) further based on the workload data indicating that a current level of write activity is below a threshold rate ([Marcu 0025-0026] determines if host is no longer in burst mode by comparing write activity to a threshold. If the host is no longer in burst mode, then garbage collection is resumed/initiated via a trigger condition).
The motivation for modifying the aforementioned inventions is the same as explained in Claim 17, due to the fact that the modification of two thresholds from a default configuration is encapsulated in the dynamic garbage collection combination of Carpenter, Cho, and Marcu as previously described.
Marcu does not teach instructions being executable by the one or more processors to: determine the current state relative to the first storage threshold and the second storage threshold; when the current state of storage on the storage system is between the first storage threshold and the second storage threshold; and when the current state of storage on the storage system is below both the first storage threshold and the second storage threshold, initiate garbage collection on the storage 
Na teaches determining the current state relative to the first storage threshold and the second storage threshold ([Na 0085] describes number of free blocks in memory device being less than a first threshold, but greater than a first threshold (i.e. determines the current state relative to the two thresholds)); when the current state of storage on the storage system is between the first storage threshold and the second storage threshold, initiating garbage collection([Na 0085] describes sending a trigger signal to a garbage collector as a result of the number of free blocks in memory device being less than a first threshold, but greater than a first threshold) on the SSD storage ([Na 0036] describes memory device encompassing non-volatile devices (i.e. SSDs)); and when the current state of storage on the SSD storage is below both the first storage threshold and the second storage threshold, initiate garbage collection on the SSD storage independent of the workload data indicating that the current level of write activity is above the threshold rate ([Na 0087] describes garbage collection is performed unconditionally when below both thresholds (i.e. independent of any workload data indicating a current level of write activity being above a threshold rate)).
Carpenter, Cho, Marcu, and Na are analogous art because they are from the same field of endeavor in efficient memory management. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of a dynamic garbage collection method before him or her to modify the garbage collection system of Carpenter, Cho, Marcu, and Na to include two thresholds to determine whether or not to initiate garbage collection independent of write activity. The suggestion and/or motivation for doing so would be obtaining the advantage of maximizing system resources and increase efficiency for the storage system as suggested by Na. Therefore, it would have been obvious to combine Carpenter, Cho, Marcu, and Na to obtain the invention as specified in the instant application claims. 

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-14, 16-18, and 20-23 filed on 04/15/2021 have been considered but are either deemed not persuasive, or are rendered moot in view of new grounds for rejection.
Applicant argues that previously cited references (Carpenter and Cho) fail to teach the newly added limitation of “determining whether a workload type of the one or more applications is a steady workload type or a burst-style workload type” and reconfiguring a garbage collection configuration that involves “if the workload type is a steady workload type, applying a first garbage collection configuration in which the modified one or more storage thresholds includes a first set of one or more storage thresholds; and if the workload type is a burst-style workload type, applying a second garbage collection configuration in which the modified one or more storage thresholds includes a second set of one or more storage thresholds; and based on the determined workload type”. Previous reference, Marcu, teaches the limitation as described in section “Claim Rejections - 35 USC § 103”.
Applicant argues that claims 2-4, 6-12, 14, 16, 18, and 20-23 are allowable by virtue of their dependencies, however this no longer holds true. 
All arguments by the applicant are believed to be covered in the body of this office action, thus this action constitutes a complete response to the issues raised in the remarks dated 04/15/2021.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Burst and steady workload types.
US 20190065367 A1
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG-HAO J NGUYEN whose telephone number is (571)272-3517.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TRUNG-HAO JOSEPH NGUYEN/               Examiner, Art Unit 2132                                 

/DAVID YI/               Supervisory Patent Examiner, Art Unit 2132